


EXHIBIT 10(j)(viii)

 

Kate Spade & Company

[      ] Restricted Stock Unit Grant Confirmation

 

Name:

 

 

 

 

 

 

 

Employee ID#:

 

 

 

 

 

 

 

Plan:

 

Fifth & Pacific Companies, Inc. 2013 Stock Incentive Plan

 

 

Grant Date:

 

 

 

 

 

Number of RSUs Granted:

 

 

 

 

 

Vesting Schedule :

 

50% on second anniversary of Grant Date
50% on third anniversary of Grant Date

 

WHILE EVERY EFFORT HAS BEEN MADE TO ENSURE THE ACCURACY OF THIS INFORMATION,
THESE FIGURES ARE SUBJECT TO FINAL AUDIT.

 

THE GRANT OF RESTRICTED STOCK UNITS SHALL NOT CONFER ON THE RECIPIENT ANY RIGHT
TO CONTINUE IN THE EMPLOY OR OTHER SERVICE OF THE COMPANY, OR AFFECT ANY RIGHT
WHICH THE COMPANY MAY HAVE TO TERMINATE SUCH EMPLOYMENT OR SERVICE.

 

--------------------------------------------------------------------------------


 

Restricted Stock Unit Grant Certificate — Terms and Conditions

 

1. Restricted Stock Unit Grant: Pursuant to the provisions of and in accordance
with the Fifth & Pacific Companies, Inc. (“FNPC”) 2013 Stock Incentive Plan (the
“Plan”) specified on the attached grant confirmation statement (the
“Statement”), the Compensation Committee of the Board of Directors (the
“Committee”) of Kate Spade & Company (“the Company”) has granted to the Grantee
an award of restricted stock units (the “RSUs”) as specified on the grant
confirmation statement.  The Grantee’s award of RSUs represents an unsecured,
conditional future right to receive common shares of the Company.  Upon
termination of the restrictions related thereto, each Unit will be converted
into one share of Common Stock of the Company subject to the terms and
conditions of the Plan and this Grant Certificate.

 

2. Voting: The Grantee shall not be a shareholder of record of the Company with
respect to the award of RSUs and shall have no voting rights with respect to the
RSUs.

 

3. Dividend Equivalents: The Grantee shall not be entitled to receive dividend
equivalents in respect of the RSUs unless otherwise determined by the Committee.

 

4. No Rights as a Shareholder: Prior to the issuance of the shares pursuant to
this Grant Certificate, the Grantee shall not be treated as the owner of the
shares, shall not have any rights as a shareholder as to those shares, and shall
have only a contractual right to receive them, subject to the terms of the Plan
and this Grant Certificate, and unsecured by any assets of the Company or any
Affiliate.

 

5. Vesting: The RSUs will vest on the date or dates indicated on the grant
confirmation statement (the “Vesting Date”), provided in each case, that the
Grantee is then and has at all times remained an employee of the Company until
the Vesting Date and since the Grant Date.

 

6. Delivery of Vested Shares: As soon as practicable after each Vesting Date
subject to Section 13 (Withholding Taxes) of the Plan, the Company shall cause a
number of shares of Common Stock of the Company equal to the number of vested
RSUs to be issued in the name of the Grantee, by book entry registration at the
Company’s transfer agent.  The Grantee shall have all the rights of a
stockholder with respect to the shares of Common Stock once the shares of Common
Stock are issued.

 

7. Brokerage Account: The Grantee remains responsible for any local tax and
other applicable compliance requirements resulting from his or her receipt of
the RSUs, his or her subsequent ownership and possible sale of the shares of
Common Stock of the Company and the opening and use of a US brokerage account.

 

8. Market Fluctuations: The Company is not responsible for foreign exchange
fluctuations between the Grantee’s local currency and the US dollar nor is the
Company liable for any decrease in the value of the Company’s Common Stock.

 

9. Transferability: The Grantee may not sell, assign, transfer, pledge or
otherwise encumber or dispose of the RSUs.

 

10. Termination of Employment: Upon termination of the Grantee’s employment with
the Company for any reason other than death, any unvested RSUs will be forfeited
and, the Grantee shall not be entitled to any payment whatsoever under this
Grant Statement or provisions of the Plan relating to this Grant Statement in
connection with such forfeiture.  In the event of the Grantee’s death, all
unvested RSUs will become vested as of the date of death and shares of Common
Stock will be delivered to the Grantee’s estate as soon as practicable after
vesting in accordance with Section 6.

 

11. No Acquired Rights: The RSUs do not entitle the Grantee to any benefit other
than that specifically granted under the Plan or to any future awards or other
benefits under the Plan or any similar Plan.  The RSUs do not form part of the
Grantee’s employment contract or any other working arrangement with the
Grantee’s employer and the RSUs are no guarantee of continued employment. Nor do
the RSUs or any future awards become a term or condition of employment,
regardless of whether prescribed by local law.  Moreover, any benefits granted
under the Plan are not part of Grantee’s ordinary compensation, and will not be
considered as part of such compensation in the event of severance, redundancy or
resignation.   The Grantee understands and hereby accepts that the benefits
granted under the Plan are granted entirely at the discretion of the Committee
and that the Company retains the right to amend or terminate the Plan, and/or
the Grantee’s participation therein, at any time, at the Company’s sole
discretion and without notice.

 

12. Notice: A notice will be deemed to have been duly given when personally
delivered or mailed by registered or certified mail to the party entitled to
receive it.

 

12.1. Notice by the Grantee: The Grantee shall give any notice to the Company in
writing and shall address the Chief Legal Officer, Kate Spade & Company, 2 Park
Avenue, New York, NY 10016, or at such other address as the Company may
designate to the Grantee by notice according to Section 12.2.

 

12.2. Notice by the Company: The Company shall address any notice to the Grantee
at the address set forth beneath his or her signature hereto, or at such other
address as he or she may designate to the Company by notice according to
Section 12.1.

 

13. Withholding Taxes: As soon as the RSUs become vested in accordance with the
terms and conditions of the  Plan and the Grant Statement, the Company shall
automatically withhold from the Grantee’s account a number of shares having a
Fair Market Value as the term is defined in the Plan on the Vesting Date,
rounded up to the nearest whole share, equal to an amount sufficient to satisfy
all federal, state, local taxes, social security and employment taxes and other
governmental tax withholding requirements related to the expiration of
restrictions on such shares in each country.  The Company may withhold such
amounts in cash from the Grantee’s wages or other payments due to the Grantee at
any time, or the Company require the Grantee to remit such withholding amount in
cash to the Company in lieu of share withholding.

 

--------------------------------------------------------------------------------


 

Alternatively, the Grantee may elect to remit such amount in cash directly to
the Company.  Should the Grantee wish to do so the Grantee must contact the
Corporate Compensation department in advance of the RSUs vesting.

 

To the extent that the Company or its Affiliate withholds any amounts in Shares
to cover the taxes required to be withheld, it will do so at the minimum
statutory rate.  Should the Company or the Affiliate withhold any amounts in
cash or retain any Shares in excess of Grantee’s actual tax withholding amount,
the Company and/or Grantee’s employer will refund the excess amount to the
Grantee, with any fractional Share being repaid in cash, within a reasonable
period and without any interest.  The Grantee authorizes the Company or the
Affiliate, or their agents (including, without limitations, any broker or bank)
to withhold cash or Shares as appropriate.  Grantee agrees to pay the Company
and/or the Affiliate employing Grantee any amount of the tax withholding
obligation that is not satisfied by the means described herein.  If any of the
foregoing methods of collection are not allowed under applicable local laws or
if Grantee fails to comply with his or her obligations in connection with the
tax withholding due as described above, the Company may refuse to deliver the
Shares. Grantee is liable and responsible for all taxes owed in connection with
the RSUs, regardless of any action the Company takes with respect to any tax
withholding obligations that arise in connection with the RSUs.  The Company
does not commit and is under no obligation to structure the RSUs to reduce or
eliminate Grantee’s tax liability.

 

14. Successors and Assigns: This Grant Certificate is binding upon and inure to
the benefit of the parties hereto and the successors and assigns of the Company
and the heirs and personal representatives of the Grantee.

 

15. Data Privacy: For the purpose of implementing the Plan and administering the
RSUs, the Grantee by accepting this Grant Certificate explicitly consents to the
collection, processing and transfer, electronically of otherwise, of personal
data by the Company, and its affiliates as necessary.  Moreover, the Grantee
acknowledges and agrees by signing this Grant Certificate that personal data,
(including but not limited to: Grantee’s name, home address, telephone number,
employee number, employment status, tax identification number, data for tax
withholding purposes) may need to be transferred to third parties assisting the
Company with the implementation of the Plan and the administration of the RSUs.
The Grantee by signing this Certificate expressly authorizes such transfer to
and processing by third parties. Moreover, the Grantee understands and
acknowledges that the Company may need to transfer Grantee’s personal data to
countries other than his or her country of employment including the United
States of America.   The Company will only hold the Grantee’s personal data as
long as is necessary to implement, administer the Grantee’s RSUs.  The Grantee
may, at any time, request a list with the names and addresses of any third party
recipients of his or her personal data, view his or her personal data, request
additional information about the storage and processing of his or her personal
data, require any necessary amendments to his or her personal data and refuse or
withdraw the consents herein, without cost, by contacting in writing the
Company’s legal department representative.  However, Grantee acknowledges that
refusing or withdrawing his or her consent to the above described processing and
transfer may affect Grantee’s ability to receive RSUs under the Plan.

 

16. Prevailing Plan Provisions: The Grant Certificate is subject to all the
terms and provisions of the Plan. Without limiting the generality of the
foregoing, the Grantee hereby agrees that no member of the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any award hereunder or the Grant Certificate. All capitalized terms used
in the Grant Certificate have the meaning set forth in the Plan, unless the
context requires a different meaning. In the event that there is any
inconsistency between the provisions of the Grant Certificate and the Plan, the
provisions of the Plan will govern.

 

17. Governing Law: The Grant Certificate will be interpreted, construed and
administered in accordance with the laws of the State of Delaware.

 

18. Receipt of Grant materials and Translation: The Grantee hereby acknowledges
that he or she has received a copy of these terms and conditions relating to the
RSUs and the shares of Common Stock of the Company under the Plan. To the extent
that the Grantee has been provided with this Grant Certificate and/or any other
explanatory materials in a language other than English, the English language
version of this Grant Certificate will prevail in case of any discrepancies or
ambiguities due to translation.

 

--------------------------------------------------------------------------------
